[Cite as Dach v. Homewood, 2013-Ohio-4340.]
                           IN THE COURT OF APPEALS OF OHIO

                                TENTH APPELLATE DISTRICT

Kristin Dach,                                 :

                Plaintiff-Appellant,          :

Melody Daye Homewood, By and                  :               No. 12AP-920
through her mother and next                                (C.P.C. No. 10DR-2706)
friend Kristin Dach,                          :
                                                          (REGULAR CALENDAR)
                Plaintiff-Appellee,           :

v.                                            :

David A. Homewood et al.,                     :

                Defendants-Appellees.         :

Kristin Dach et al.,                          :

                Plaintiffs-Appellees,         :

v.                                            :               No. 12AP-930
                                                           (C.P.C. No. 10DR-2706)
David A. Homewood,                            :
                                                          (REGULAR CALENDAR)
                Defendant-Appellant,          :

2Checkout.com,                                :

                Defendant-Appellee.           :


                                        D E C I S I O N

                                Rendered on September 30, 2013


                Farlow and Associates, LLC, Beverly J. Farlow and
                Robert C. Petty, for appellant Kristin Dach.

                Grossman Law Offices, Andrew S. Grossman and Jodi R.
                Smilack, for appellee David A. Homewood.

                APPEALS from the Franklin County Court of Common Pleas,
                            Division of Domestic Relations
Nos. 12AP-920 and 12AP-930                                                            2


T. BRYANT, J.

       {¶1}   Plaintiff-appellant/appellee, Kristin Dach ("Dach"), filed a complaint for
divorce from defendant-appellee/appellant, David A. Homewood ("Homewood") on
June 21, 2010. The parties were married on June 1, 2004 and have one child together.
After a lengthy trial, the trial court issued a judgment entry-decree of divorce on
September 28, 2012, including a division of assets and resolving parenting issues. Dach
filed a notice of appeal and raised the following assignments of error:
              FIRST ASSIGNMENT OF ERROR: THE TRIAL COURT
              ERRED AS A MATTER OF LAW IN RULING THAT THE
              OHIO CONSTITUTION AND R.C. 3105.12(B)(1) PRECLUDE
              THE COURT FROM ADOPTING A DE FACTO DATE OF
              COMMENCEMENT OF THE PARTIES' MARRIAGE
              PURSUANT TO R.C. 3105.171.

              SECOND ASSIGNMENT OF ERROR: THE TRIAL COURT
              ERRED BY FAILING TO DIVIDE THE MARITAL ESTATE
              EQUITABLY.

              THIRD ASSIGNMENT OF ERROR: THE TRIAL COURT
              ERRED AS A MATTER OF LAW IN FAILING TO INCLUDE
              HUSBAND'S ACTUAL INCOME FOR PURPOSES OF
              CALCULATING SUPPORT.

              FOURTH ASSIGNMENT OF ERROR: THE COURT ERRED
              IN FINDING THAT DEFENDANT HAD A SEPARATE
              PROPERTY INTEREST IN THE JOINT UBS ACCOUNTS.

              FIFTH ASSIGNMENT OF ERROR: THE COURT ABUSED
              ITS DISCRETION IN FINDING THAT 2CHECKOUT.COM
              HAD A VALUE OF $12,000,000 IN 2004.

              SIXTH ASSIGNMENT OF ERROR: THE TRIAL COURT
              ABUSED ITS DISCRETION IN FAILING TO AWARD
              ATTORNEY'S FEES TO PLAINTIFF.

              SEVENTH ASSIGNMENT OF ERROR:      THE COURT
              ERRED WHEN IT IMPUTED INCOME TO PLAINTIFF.

              EIGHTH ASSIGNMENT OF ERROR: THE COURT ERRED
              IN FINDING THAT THE VALUE OF THE HOUSEHOLD
              GOODS AND FURNISHINGS WAS $59,002.
Nos. 12AP-920 and 12AP-930                                                             3


      {¶2}   Homewood also filed a notice of appeal and raised the following
assignments of error:
             ASSIGNMENT OF ERROR NO. 1: THE TRIAL COURT
             ABUSED ITS DISCRETION IN DETERMINING THE 2010
             VALUE OF 2CHECKOUT.COM.

             ASSIGNMENT OF ERROR NO. 2: THE TRIAL COURT
             ERRED IN ITS SEPARATE PROPERTY FINDINGS.

             ASSIGNMENT OF ERROR NO. 3: THE TRIAL COURT
             ERRED IN ITS DIVISION OF SEPARATE AND MARITAL
             PROPERTY.

             ASSIGNMENT OF ERROR NO. 4: THE TRIAL COURT
             ABUSED ITS DISCRETION WHEN IT AWARDED
             SPOUSAL SUPPORT TO KRISTIN.

      {¶3}   The appeals were consolidated in this court.        Before addressing any
assignments of error, we must determine whether this judgment constitutes a final,
appealable order, as this court may only entertain those appeals from final judgments or
orders. Noble v. Colwell, 44 Ohio St. 3d 92 (1989). Ohio Constitution, Article IV,
Section 3(B)(2) provides that courts of appeals have "such jurisdiction as may be
provided by law to review and affirm, modify, or reverse judgments or final orders of the
courts of record inferior to the court of appeals within the district." R.C. 2505.03(A)
also limits appellate jurisdiction of courts of appeals to the review of final orders,
judgments or decrees. State ex rel. Bd. of State Teachers Retirement Sys. of Ohio v.
Davis, 113 Ohio St. 3d 410, 2007-Ohio-2205, ¶ 44. A final order is statutorily defined by
R.C. 2505.02, which provides, as follows:
             (B) An order is a final order that may be reviewed, affirmed,
             modified, or reversed, with or without retrial, when it is one
             of the following:

             (1) An order that affects a substantial right in an action that
             in effect determines the action and prevents a judgment;

             (2) An order that affects a substantial right made in a special
             proceeding or upon a summary application in an action after
             judgment;

             (3) An order that vacates or sets aside a judgment or grants a
             new trial;
Nos. 12AP-920 and 12AP-930                                                             4


             (4) An order that grants or denies a provisional remedy
             * * *[;]

             ***

             (5) An order that determines that an action may or may not
             be maintained as a class action[.]

      {¶4}   An order of a court is a final, appealable order only if the requirements of
both R.C. 2505.02 and, if applicable, Civ.R. 54(B) are met. Engineering Excellence Inc.
v. Northland Assocs., LLC, 10th Dist. No. 10AP-402, 2010-Ohio-6535, ¶ 10, citing
Denham v. New Carlisle, 86 Ohio St. 3d 594, 596 (1999), citing Chef Italiano Corp. v.
Kent State Univ., 44 Ohio St. 3d 86, 88 (1989). Civ.R. 54(B) permits a trial court to
enter final judgment as to fewer than all the claims in an action involving multiple
claims. Civ.R. 54(B) provides, as follows:
             When more than one claim for relief is presented in an
             action * * * whether arising out of the same or separate
             transactions, or when multiple parties are involved, the court
             may enter final judgment as to one or more but fewer than
             all of the claims or parties only upon an express
             determination that there is no just reason for delay. In the
             absence of a determination that there is no just reason for
             delay, any order or other form of decision, however
             designated, which adjudicates fewer than all the claims or
             the rights and liabilities of fewer than all the parties, shall
             not terminate the action as to any of the claims or parties,
             and the order or other form of decision is subject to revision
             at any time before the entry of judgment adjudicating all the
             claims and the rights and liabilities of all the parties.

      {¶5}   Civ.R. 75(F) provides requirements for a trial court in entering final
judgment, as follows:
             For purposes of Civ.R. 54(B), the court shall not enter final
             judgment as to a claim for divorce, dissolution of marriage,
             annulment, or legal separation unless one of the following
             applies:

             (1) The judgment also divides the property of the parties,
             determines the appropriateness of an order of spousal
             support, and, where applicable, either allocates parental
             rights and responsibilities, including payment of child
             support, between the parties or orders shared parenting of
             minor children;
Nos. 12AP-920 and 12AP-930                                                             5


             (2) Issues of property division, spousal support, and
             allocation of parental rights and responsibilities or shared
             parenting have been finally determined in orders, previously
             entered by the court, that are incorporated into the
             judgment;

             (3) The court includes in the judgment the express
             determination required by Civ.R. 54(B) and a final
             determination that either of the following applies:

             (a) The court lacks jurisdiction to determine such issues;

             (b) In a legal separation action, the division of the property
             of the parties would be inappropriate at that time.

      {¶6}   In Wilson v. Wilson, 116 Ohio St. 3d 268, 2007-Ohio-6056, ¶ 15, the court
summarized the requirements of a final order in a divorce proceeding, as follows:
             Civ.R. 75(F) prohibits a trial court from entering a final
             judgment unless (1) the judgment divides the parties'
             property, determines the appropriateness of an order of
             spousal support, and allocates parental rights and
             responsibilities, including the payment of child support, or
             (2) the judgment states that there is no just reason for delay
             and that the court lacks jurisdiction to determine any issues
             that remain.

      {¶7}   In this case, the trial court judgment entry-decree of divorce ordered, as
follows:
             Hence, the Court hereby orders Defendant to prepare an
             accounting which documents the reduction in principal
             through marital funds and propose the same to Plaintiff and
             the Court within 30 days of the journalization of this Decree.
             Should he fail to do so, the Court shall deem him to have
             waived his argument, and the entire equity sum shall be
             treated as marital. In the event Plaintiff does not agree with
             Defendant's accounting, she shall have 30 days (after the
             date she receives Defendant's proposal) to submit her own
             proposal. Again, failure to timely comply shall constitute a
             waiver of the argument. These timelines are firm, and the
             parties shall not mutually agree to extend them.

(Emphasis sic.)

      {¶8}   Both parties filed supplemental memoranda after the trial court entry was
filed regarding specific separate and marital property as ordered by the trial court. The
Nos. 12AP-920 and 12AP-930                                                                6


trial court did not address these rental properties and divide the property as to separate
or marital in the September 28, 2012 order or afterwards. (Homewood, Oct. 29, 2012;
Dach, Nov. 28, 2012.) Both parties argued to this court that the trial court did not
comply with Civ.R. 75(F). The trial court in this case did not comply with Civ.R. 75(F)
when it issued the divorce decree because it did not divide all of the parties' property nor
state that there is no just reason for delay and that the court lacked jurisdiction to
determine the remaining property valuation and division of assets. A divorce decree
that does not totally resolve the parties' division of property is not a final, appealable
order and must be dismissed because it does not constitute a final, appealable order.
Helmstedter v. Helmstedter, 9th Dist. No. 24237, 2009-Ohio-3559, ¶ 15.
       {¶9}   Thus, we dismiss these appeals for lack of a final, appealable order because
we do not have jurisdiction to consider the merits of these appeals.
                                                                       Appeals dismissed.
                          DORRIAN and O'GRADY, JJ., concur.

              T. BRYANT, J., retired, formerly of the Third Appellate
              District, assigned to active duty under authority of the Ohio
              Constitution, Article IV, Section 6(C).